Citation Nr: 0109049	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-10 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The veteran had active service from November 1959 to November 
1963.  He died on May [redacted], 1998; the appellant is his surviving 
spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  
In the determination, the RO denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  She disagreed and this appeal ensued.  


REMAND

When the appellant filed her claim, the law and regulations 
in effect required her to submit competent evidence of a 
well-grounded, or plausible, claim before VA had a duty to 
assist her in the development of evidence pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  The RO's decision 
in August 1999 was based on this requirement.  Recently, 
though, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), eliminating the requirement of submitting evidence of 
a well-grounded claim and extensively revising VA's duty to 
assist the appellant in this claim.  It is not clear that 
further assistance by the VA to the appellant pursuant to 
this enactment would be unproductive, particularly in light 
of the loss of the original claims folder in 1992.  

The case is REMANDED for the following development:

1.  The RO should ensure that the record 
is fully developed prior to adjudication 
in accordance with the revised 
obligations set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  In 
accomplishing this development, the RO 
should ensure that all identifiable 
documentary evidence is obtained and that 
it obtains any necessary medical opinions 
addressing the appellant's allegations 
that the veteran's death due to heart 
disease was related to his in-service 
cerebrovascular symptomatology.  All 
development attempted should be 
documented in the claims file and all 
applicable records obtained should be 
associated with the claims file.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 




remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




